                 Case 2:19-cv-01537-BJR Document 45 Filed 03/02/21 Page 1 of 5




 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8

 9

10
                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
12
       NORTHWEST ENVIRONMENTAL
13     ADVOCATES,
                                                           Case No. 2:19-cv-01537-BJR
14                                    Plaintiff,
15         v.                                              COMBINED JOINT STATUS
                                                           REPORT AND STIPULATED
16     UNITED STATES ENVIRONMENTAL                         SCHEDULING MOTION AND
       PROTECTION AGENCY, et al.                           ORDER
17

18                                Defendants,

19        and,

20     STATE OF WASHINGTON,
       DEPARTMENT OF ECOLOGY,
21
                      Defendant-Intervenor.
22

23          The Parties to this case have been exploring settlement for the past several months.
24   Following the Parties most recent status report, filed on December 1, 2020, the Court ordered
25   the Parties to file a status report no later than March 1, 2020, apprising the Court of the status of
26


      JOINT STATUS REPORT AND                      1
      STIPULATED SCHEDULING MOTION
      AND ORDER
      Case No. 2:19-cv-01537-BJR
               Case 2:19-cv-01537-BJR Document 45 Filed 03/02/21 Page 2 of 5




 1   their discussions concerning a possible settlement. Dkt. No. 43. The Parties negotiations are
 2   ongoing. The Parties request an additional 150 days to continue those negotiations.
 3           Over the past three months, the Parties have explored approaches for resolving a set of
 4   issues in this case related to the listing of impaired waters under Section 303(d) of the Clean
 5   Water Act, 33 U.S.C. § 1313(d). These talks have involved multiple conferences among counsel
 6   and the participation of staff from the Defendant federal and state agencies as well as the
 7   Plaintiff. Although the Parties intend to continue their discussions on those issues, they now
 8   intend to turn to a set of issues related to the development of Total Maximum Daily Loads, or
 9   TMDLs. As such, the Parties believe that affording them a 150-day period to address this block
10   of issues in their efforts to reach a settlement, before establishing dates for or initiating any
11   contested proceedings to resolve the claims in this case, would greatly facilitate those
12   discussions, as well as potentially preserving the resources of the Parties and the Court.
13           Accordingly, the Parties jointly request that the Court order them to file a status report by
14   July 29, 2021, to advise the Court of the status of their discussions and whether they request
15   additional time to pursue settlement should that be appropriate. Alternatively, if the Parties
16   conclude that additional discussions are not warranted at that time, then the Parties request that the
17   Court direct them to file no later than August 17, 2021, a supplemental joint status report and
18   proposed schedule that addresses the remaining matters in the Courts initial scheduling order.
19   Doc. No. 10.
20                                                    ORDER
21           Based on the foregoing joint motion and stipulation, and for good cause shown, the Parties
22   shall file a status report no later than July 29, 2021, apprising the Court of the status of their
23   discussions concerning a possible settlement and indicating whether they request additional time
24   to pursue such discussions. In the event the Parties conclude that such additional discussions are
25   not warranted, the Parties shall file no later than August 17, 2021, a supplemental joint status report
26   and proposed schedule that addresses outstanding matters in the Courts initial scheduling order.


      JOINT STATUS REPORT AND                     2
      STIPULATED SCHEDULING MOTION
      AND ORDER
      Case No. 2:19-cv-01537-BJR
            Case 2:19-cv-01537-BJR Document 45 Filed 03/02/21 Page 3 of 5




 1        It is so ordered, this 2nd day of March, 2021.
 2

 3

 4
                                        ______________________________
 5

 6                                      United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT AND                 3
     STIPULATED SCHEDULING MOTION
     AND ORDER
     Case No. 2:19-cv-01537-BJR
              Case 2:19-cv-01537-BJR Document 45 Filed 03/02/21 Page 4 of 5




 1   Respectfully submitted and stipulated to:
 2
     By:
 3

 4   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 5
     /s/ Gus Maxwell
 6   GUS MAXWELL
     DAVID KAPLAN
 7
     United States Department of Justice
 8   Environment & Natural Resources Division
     Environmental Defense Section
 9    (202) 514-0997
     david.kaplan@usdoj.gov
10   (202) 514-0135
     gustavus.maxwell@usdoj.gov
11

12   Attorneys for Defendants

13
     /s/ Andrew Hawley
14   ANDREW HAWLEY (WSBA # 53052)
     Western Environmental Law Center
15
     1402 3rd Ave., Suite 1022
16   Seattle, WA 98101
     (206) 487-7250
17   hawley@westernlaw.org
18   JAMES N. SAUL (OSB #1067236)
     (Admitted Pro hac vice)
19
     Earthrise Law Center
20   Lewis & Clark Law School
     10015 SW Terwilliger Blvd.
21   Portland, OR 97219
     (503) 768-6929
22   jsaul@lclark.edu
23
     Attorneys for Plaintiff Northwest
24   Environmental Advocates

25

26   ROBERT W. FERGUSON
     Attorney General
      JOINT STATUS REPORT AND                    4
      STIPULATED SCHEDULING MOTION
      AND ORDER
      Case No. 2:19-cv-01537-BJR
              Case 2:19-cv-01537-BJR Document 45 Filed 03/02/21 Page 5 of 5




 1
     Ronald L. Lavigne
 2   RONALD L. LAVIGNE, WSBA #18550
     Senior Counsel
 3   Office of the Attorney General
     Ecology Division
 4   P.O. Box 40117
     Olympia, WA 98504-0117
 5
     360-586-6751
 6   ronald.lavigne@atg.wa.gov

 7   Attorneys for Defendant-Intervenor
     State of Washington, Department of Ecology
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT STATUS REPORT AND                5
      STIPULATED SCHEDULING MOTION
      AND ORDER
      Case No. 2:19-cv-01537-BJR
